Citation Nr: 1332543	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-05 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty from November 1958 to November 1960 and from January 1961 to January 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that in a March 2012 report of contact, the RO indicated that the Veteran was claiming an increased rating for an unspecified service-connected disability.  In an August 2013 report of contact, the RO indicated that the Veteran advised that he was only seeking an increased rating for his service-connected traumatic brain injury (TBI).  The issue of entitlement to an increased rating for a TBI was included on the most recent supplemental statement of the case issued in August 2013.  However, that issue was not adjudicated in any rating action prior to the August 2013 supplemental statement of the case and no notice of disagreement was submitted on this issue.  Therefore, the issue of entitlement to an increased rating for a TBI has not been properly appealed.  Consequently, the only issue on appeal is for TDIU.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

In February 2010, the Veteran submitted a substantive appeal with regard to the issue of entitlement to a TDIU and noted that he did not desire a hearing before the Board.  In June 2010, the Veteran submitted a written communication indicating that he wanted a hearing before the Board at the local VA RO.  In August 2010, the Veteran withdrew his request for hearing before the Board.  In a hearing election form submitted in September 2010, the Veteran indicated that he wanted a hearing before the Board held at the RO.  In March 2011, the Veteran submitted a hearing election form and indicated that he wanted a videoconference hearing before the Board and was withdrawing his request for a Board hearing held at the RO.  The Veteran has not withdrawn his most recent request for a videoconference hearing before the Board and to date, the Veteran has not been scheduled for any hearing before the Board.  Consequently, the Veteran should be scheduled for a videoconference hearing held at the RO before the Board.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

Schedule the Veteran for a videoconference hearing before the Board held at the RO.  Notify the Veteran and his representative of the date, time, and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws the hearing request or fails to report for the hearing, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	_______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



